MEMORANDUM ***
Appellant Mia White appeals pro se the district court’s summary judgment in favor of Defendant in her 42 U.S.C. § 1983 action alleging that the Oakland Police Department violated her equal protection rights on the basis of her race and .gender. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review summary judgment de novo, Weiner v. San Diego County, 210 F.3d 1025, 1028 (9th Cir.2000), and we affirm.
The district court properly granted summary judgment for Defendant because White did not present evidence to demonstrate that there was a genuine issue of material fact regarding a custom or policy of discrimination by the Oakland Police Department. See Trevino v. Gates, 99 F.3d 911, 920 (9th Cir.1996) (because Plaintiff “failed to establish a ‘custom or policy,’ we need not analyze whether the alleged policy or custom was the cause in fact and the proximate cause of the constitutional deprivation,” and the city is entitled to judgment as a matter of law).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.